DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented from examination.

Allowable Subject Matter
2.	Claims 5-7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1-3, 8-12, 16-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.11,184,414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
	Claims 10, 11, and 19 of the above patent contain every element of claim 1 of the instant application.
Claim 2 of the above patent contains every element of claim 2 of the instant application.
Claim 13 of the above patent contains every element of claim 3 of the instant application.
Claims 19 of the above patent contains every element of claim 8 of the instant application.
Claims 12 and 13 of the above patent contains every element of claim 9 of the instant application.
Claims 10, 11, and 19 of the above patent contains every element of claim 10 of the instant application.
Claim 2 of the above patent contains every element of claim 11 of the instant application.
Claim 13 of the above patent contains every element of claim 12 of the instant application.
Regarding claim 16, this claim recites limitations that is similar to claim 8, same rationale of rejections is applied.
Claims 10, 11, and 19 of the above patent contains every element of claim 11 of the instant application.
Claim 2 of the above patent contains every element of claim 18 of the instant application.
Claim 13 of the above patent contains every element of claim 19 of the instant application.
Claims 10, 11, and 19 of the above patent contain(s) every element of claim 17 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


4.	Claim 4, 13, and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim19 of above patent, in view of Yeskel et al (hereafter, “Yeskel”), US 2016/0323335 A.

Regarding claim 4, the claim 19 of the above patent does not explicitly recite  wherein the polling request is received at a first time, the method further comprising: identifying a second time associated with a previous data transmission associated with a previous polling request, wherein the second time is prior to the first time, wherein the updated data transmitted to the client comprises data that is associated with the remote platform after the second time and before the first time.
Yeskel discloses the polling request is received at a first time, the method further comprising: identifying a second time associated with a previous data transmission associated with a previous polling request, wherein the second time is prior to the first time, wherein the updated data transmitted to the client comprises data that is associated with the remote platform after the second time and before the first time (i.e., page 6 claims 2-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of the above patent to receive the polling request at a first time, the method further comprising: identifying a second time associated with a previous data transmission associated with a previous polling request, wherein the second time is prior to the first time, wherein the updated data transmitted to the client comprises data that is associated with the remote platform after the second time and before the first time as taught by Yeskel. One would be motivated to do so to allow content update to be transmitted responsive to the update request (i.e., Yeskel, page 1 paragraph [0007]).
Regarding clam 13, this claim recites limitations that are similar to claim 4, same rationale of rejections is applied.
Regarding clam 20, this claim recites limitations that are similar to claim 4, same rationale of rejections is applied.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441